DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on June 3, 2022.
Claim(s) 1 has been amended and are hereby entered.
Claim(s) 2-20 have been canceled.
Claim(s) 1 is currently pending and have been examined. 
This action is made Non-Final.

 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.


Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention is not directed towards a mental process.  Examiner disagrees.  Examiner’s 101 rejection does not rely on a finding that the claimed invention is directed towards a mental process.  As explained below, the limitations, under their broadest reasonable interpretation, cover performance of the limitations as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention recites a practical application of the judicial exception or provides significantly more than the judicial exception itself.  Examiner disagrees.  Applicant’s claimed invention does not recite a practical application of the judicial exception or provide significantly more than the judicial exception itself because the identified additional limitations amount to no more than mere instructions to apply the exception using a generic computer component.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest optimizing mining systems.  Examiner find Applicant’s argument non-persuasive.
Applicant argued that the prior art did not teach or suggest limitations to “monitor one or more distributed ledgers…include at least one public distributed ledger, and at least one private distributed ledger…determine…for each of the one or more mineable tokens…at least a degree of difficulty, a hashrate, and a number of wallets…when creating the predictive model…generate an information matrix that describes a plurality of relationships between the set of market characteristics, the set of crowd characteristics, and the set of mining characteristics; and create the predictive model using a deep neural network and based on the information matrix.”  Examiner finds Applicant’s argument persuasive. 
Applicant argued that the prior art did not teach or suggest a market input dataset, crowd input dataset, and distributed ledger dataset that are received from external sources and not user defined or configured.  Examiner finds Applicant’s argument persuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1 is directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the following limitations:

 (c) …determine a set of crowd characteristics for each of the one or more mineable tokens based on the crowd input dataset, wherein the set of crowd characteristics includes at least a sentiment; 
(d) monitor one or more distributed ledgers and produce a distributed ledger dataset, wherein the one or more distributed ledgers include at least one public distributed ledger, and at least one private distributed ledger; 
(e) determine a set of mining characteristics for each of the one or more mineable tokens based on the distributed ledger dataset, wherein the set of mining characteristics includes at least a degree of difficulty, a hashrate, and a number of wallets; 
(A) generate an information matrix that describes a plurality of relationships between the set of market characteristics, the set of crowd characteristics, and the set of mining characteristics; 
and wherein the plurality of mining devices are configured to, in response to the instruction, perform token mining activities on a distributed ledger associated with the selected mineable token.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The server comprised of a processor, memory, and a plurality of mining devices in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a server, wherein the server comprises a processor and a memory, and a plurality of mining devices, wherein the processor is configured to: (a) store a token dataset that describes one or more mineable tokens; (b) receive a market input dataset from one or more market data sources; (c) receive a crowd input dataset from one or more crowd data sources; (f) create a predictive model for the one or more mineable tokens based on the set of market characteristics, the set of crowd characteristics, and the set of mining characteristics for each, wherein the processor is configured to, when creating the predictive model: -2-Serial No. 16/547,240 (B) create the predictive model using a deep neural network and based on the information matrix; and (g) provide an instruction to the plurality of mining devices based on analysis by the predictive model of the one or more mineable tokens, wherein the instruction is associated with a selected mineable token of the one or more mineable tokens.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  


Prior Art Analysis
The cited references of Daniel (US 2018/0225611) and Gibiansky (US 2016/0110657) do not disclose, teach, or suggest the claimed invention.  Daniel teaches a method to provide allocation of one or more computing resources for a consumer computing component.  Gibiansky teaches a system and method for selecting a machine learning method and optimizing the parameters that control its behavior.  However, the prior art of record fails to anticipate or render obvious the claimed limitations to (a) store a token dataset that describes one or more mineable tokens; (b) receive a market input dataset from one or more market data sources, and determine a set of market characteristics for each of the one or more mineable tokens based on the market input dataset, wherein the set of market characteristics includes at least a value; (c) receive a crowd input dataset from one or more crowd data sources, and determine a set of crowd characteristics for each of the one or more mineable tokens based on the crowd input dataset, wherein the set of crowd characteristics includes at least a sentiment; (d) monitor one or more distributed ledgers and produce a distributed ledger dataset, wherein the one or more distributed ledgers include at least one public distributed ledger, and at least one private distributed ledger; (e) determine a set of mining characteristics for each of the one or more mineable tokens based on the distributed ledger dataset, wherein the set of mining characteristics includes at least a degree of difficulty, a hashrate, and a number of wallets; (f) create a predictive model for the one or more mineable tokens based on the set of market characteristics, the set of crowd characteristics, and the set of mining characteristics for each, wherein the processor is configured to, when creating the predictive model: -2-Serial No. 16/547,240 (A) generate an information matrix that describes a plurality of relationships between the set of market characteristics, the set of crowd characteristics, and the set of mining characteristics; and (B) create the predictive model using a deep neural network and based on the information matrix; and (g) provide an instruction the plurality of mining devices based on analysis by the predictive model of the one or more mineable tokens, wherein the instruction is associated with a selected mineable token of the one or more mineable tokens, and wherein the plurality of mining devices are configured to, in response to the instruction, perform token mining activities on a distributed ledger associated with the selected mineable token, as recited in claim 1.  For these reasons, claim 1 is deemed to be allowable over the prior art of record.  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Shuster (US 2014/0201057 A1) discloses a method and system for managing certificates generated through mining and used as a medium of economic exchange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
September 9, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698